DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 

“a processor…” or in the alternative “program code” in claims 1-13 and 16-17 and
“non-transitory computer readable medium storing instructions…” in claim 15 (see M.P.E.P. 2181(V) paragraphs 2-6).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-13, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “a processor that executes the program code…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as discussed above in the section “Claim Interpretation.” However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and thus failing to clearly link the structure, material, or acts to the function. 
Claim 1 is presumed to be broader than its dependent claims and thus the algorithm that corresponds must be broader than the algorithm of its dependent claims. Applicant cites to portions of the specification but it is not clear what algorithm or program code is that does not include the algorithm or program code encompassed by the dependent claims. Applicant asserts that the algorithm for the “controlling a sensitivity of each of the plurality of pixels by calculating at least one histogram…” of claim 1 is found in paragraphs [0077]-[0091] of the published specification. For dependent claim 4, Applicant cites FIG. 13 (S12) which appears to be already included in the algorithm or program code of claim 1 since claim 1 recites the limitation “determining…whether or not the sensitivity is properly set”. Since the presumption is that claim 1 broader and does not require the algorithm corresponding to claim 14, it is unclear what the algorithm is for claim 1 that does not include the algorithm of claim 14. In addition, it is unclear what the algorithm/code is for claim 4 since FIG. 13 (S12) merely states “Sensitivity setting proper?” Nothing else appears to be included.

Claims 2, 5-13, 15, 16, and 17 are rejected by virtue of their dependence on claim 1 or for the same reason as claim 1. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is an alternative rejection based upon adopting Applicant’s assertion that the computer readable medium of claim 15 should not be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. As such, claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not reasonably provide enablement for the full scope to which the claims cover (i.e. all things that can perform the claimed function).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claim 15 is drawn to structure, a computer readable medium having instructions, and it has a function which causes a computer to perform operations of controlling a sensitivity, not interpreted under the provisions of 35 U.S.C. 112(f), the scope of claim 15 encompasses any and all things (including that which are disclosed in this application and future inventions) that can cause a computer to perform the claimed operations. Yet, Applicants' Specification discloses at most only those things known to the inventor. M.P.E.P. 2164.08(a) instructs that such all-encompassing claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph. Therefore the claim is rejected as not being fully enabled commensurate with the scope of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10, and 12-17, as interpreted by the Examiner, are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013-231645 (“JP645” hereinafter) in view of JP 2003-214951 (“JP951” hereinafter) and Masaki et al. (US 2002/0105581; “Masaki” hereinafter). 
JP645 shows:
an image detector (1b, “photographing part 1,” “imaging unit 1,” “imaging device 1a,” “photographing device” at [0050], “moving observation imaging device 1b” [0057]) including a plurality of pixels (inherent with an photographing/imaging device) configured to detect a plurality of different wavelength region components (paragraph [0029]) of a first portion of ambient light (“measured outdoors during daytime” [0041]; “In outdoor photography with sunlight, weather and the orientation of the sun change with time” [0054]) reflected from an inspection target to be inspected (see also paragraphs [0035] and [0039]-[0051]); 
a memory storing program code (“computer” a computer has memory that stores program code; [0021]); and
a processor that executes the program code to perform operations (“computer” a computer has a processor that executes program code).
JP645 does not expressly show the processor executes a program code to control the sensitivity each of the plurality of pixels.
JP951 shows a controller for tuning of sensitivity to different colors in order to compensate for differing light conditions such as the light source (paragraphs [0016][0027]) based on histograms ([0025] or [0027] where white orientation plate is imaged).  At the time of filing of the claimed invention, it would have been obvious to tune or compensate the image detector for differing lighting conditions. 

Masaki shows adaptive sensitivity control on a pixel by pixel basis wherein a transfer control function of each pixel in controlled based on a histogram (e.g. Abstract, para. [0058],[0077],[0101],[0106]) and, based on histograms for the pixels, determines and updates (adaptive; para. [0031]) the sensitivity control since the sensitivity is not properly set for the image detector.
At the time of filing of the claimed invention, it would have been obvious to use a processor programmed to tune or compensate for differing lighting conditions (taught by JP951) for each pixel of JP645 by controlling the sensitivity each individual pixel (taught by Masaki) and updating the sensitivity since the older sensitivity is no longer proper.
With respect to the limitation that the image detector is configured to detect a second portion of the ambient light reflected from a reference plate, the recitation to the reference plate is an intended use of the claimed image detector, and the Examiner submits the image detector of JP645 is capable of doing so because it has light detecting pixels. Nothing is taught that physically constrains the imaging detector from being used to take an image of both a target and a reference plate at the same time or one after the other. The image detector will be able to take an image of both a tea tree and a reference plate placed in front of the tea tree (See Fig. 5 and “utilizing a photographed image of a tea garden”). Under the broadest reasonable interpretation in light of the specification, the claim does not require a reference plate to be an element of the inspection apparatus for two primary reasons. First, the reference plate is not clearly recited as an element of the apparatus (e.g. “An inspection apparatus comprising a reference plate”). Second, the claim does not list a reference plate on a separate indented line. "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line 

As for claims 14, the method recited for claim 14 flows from the function of the elements as combined. Also, JP645 does not show the detecting light reflected from a reference plate.  JP951, as discussed above, shows a white orientation plate being imaged (i.e. detecting light reflected). In order to tune or compensate for differing lighting conditions as taught by JP951, one of ordinary skill in the art would have detected light reflected from a white orientation plate (i.e. the claimed “reference plate”). 

With respect to claim 2, Masaki’s system calculates an index (“transition pint” Abstract) to be used for the inspection of the inspection target by using particular ones of a plurality of spectroscopic components detected by the detection section (the term “particular” does not define what makes it particular, thus any or all can be considered particular).

With respect to claim 3, Masaki’s system controls the sensitivity in such a manner that the level of detection by the detection section with respect to the particular spectroscopic 

With respect to claim 4, Masaki’s system controls the sensitivity by calculating a histogram indicating the detection level in every wavelength region of light reflected from the inspection target that is detected by the image detector, and determining, on a basis of histograms of the particular spectroscopic components, whether or not the sensitivity is properly set for the image detector [0079].

With respect to claims 5 and 6, JP645 does not show the processor uses a reference component as recited in claims 5 and 6.  JP951 shows the use of a “white orientation plate” at paragraph [0027]-[0033]. At the time of filing of the claimed invention, it would have been obvious to use a white plate for calibrating the detecting section.

With respect to claims 7, 8, 10, and 12, JP645 shows the obtaining of images with the detection of colors but does not explicitly show planarly arrayed pixels and a spectroscope.  JP951 shows a plurality of planarly arrayed pixels (5), a unit of the image detector being a line of pixels (claim 10), and a spectroscope (2, 3, 4) where spectral means (4) is a beam splitter.  At the time of filing of the claimed invention, it would have been obvious to use a plurality of planarly arrayed pixels and a spectroscope in order to obtain the color data called for by JP645.
With respect to claims 13 and 15, see program code at [0065] of JP645 and the method discussed for claim 14 above. The “wherein” clause directed to the plurality of pixels is not found to limit the processor, program code, or memory which are the three elements claimed. 
With respect to claims 16 and 17, the claims describe the capabilities of the image detector. The image detector of JP645 is capable of performing the claimed detection of light. See discussion of the image detector in the rejection of claim 1 above.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP645, JP951, and Masaki as applied to claim 7 and 1 respectively above, and further in view of Admitted Prior Art.
With respect to claim 9, JP645 and JP951 do not show the obtaining of the spectral components in a chronological order.  It is taken to be admitted prior art that the use of a linear CCD array or a single photodetector to detect a spectrum in a sequential manner was well known.  At the time of filing of the claimed invention, it would have been obvious to use a linear CCD or a single photodetector instead of a two dimensional CCD and detect the spectrum sequentially, rather than simultaneously, in order to reduce the cost of the system.
With respect to claim 11, JP645 and 951 do not expressly show an ambient light sensor.  It is taken to be admitted prior art that ambient sensors were well known and at the time of filing of the claimed invention, it would have been obvious to use an ambient sensor in order to correct for differing ambient light conditions which can vary in time/location. 

Response to Arguments
Claim Rejections - 35 USC § 112
For claims 1-13 and 16-17 that were rejected as being indefinite, the amended claims still invoke 35 U.S.C. 112(f), and the grounds of rejection under 35 U.S.C. 112(b) has been maintained although the reasons have been changed due to Applicant’s citation of the algorithms.
For claim 15, Applicant cites to M.P.E.P. 2181(V) which instructs that computer implemented claims with multiple functions are not to be interpreted as single means claims. The Examiner agrees. M.P.E.P. 2181(V); however, states that each function should be taken to be a separate element and thus interpreted 
With regards to claim 15 drawn to a “non-transitory computer readable medium storing instructions,” Applicant disputes the Examiner’s interpretation of the claims under 35 U.S.C. 112(f). The Examiner is not persuaded. Claim 15 is directed at a computer-related invention of a single element, a medium, and it is coupled with a function of causing a computer to perform multiple functions (e.g. controlling, calculating, determining). M.P.E.P. 2181(V) instructs that these computer-related claims drafted in this manner are not to be taken as a single-means claim, and that “This shorthand drafting technique does not avoid invoking 35 U.S.C. 112(f)  or pre-AIA  section 112, sixth paragraph. See MPEP § 2181, subsection II.B. Each function recited in this manner should be interpreted as a separate section 112(f) or pre-AIA  section 112, sixth paragraph limitation.” (emphasis added). Yet, Applicant disputes the interpretation under section 112(f). Since Applicant disputes the interpretation under section 112(f), the claim is construed to be equivalent to a single means claim.

Claim Rejections - 35 USC § 103
Applicant argues “neither Torao nor Masaki contemplates the use of a reference plate.” The Examiner agrees that Torao and Masaki does not show that the use of a reference plate is anticipated, however, claim 1 does not require the use of a reference plate since the claim is drawn to structure, not to a method where a reference plate is used. Applicant’s argument does not show how the image detector of Torao is structurally different or provide reasons why the image detector is not capable of detecting ambient light reflected from a reference plate. 
Applicant also argues that Hatazawa teaches the use of a reference board “in advance” and therefore the prior art alone or in combination “is structurally incapable of detecting” the ambient light reflected from the target and reference plate. This is not found persuasive. The fact that Hatazawa may show an imaging detector being used at different times does not show that the imaging detector cannot take an image of both a target and a reference plate in the same ambient light (as the claims do not require the ambient light to be the ambient light at the same time, different times or conditions does not preclude the light from being “the ambient light” as the broadest reasonable interpretation is that it is light outside of the imaging detector). As an analogy, a product brochure for a digital camera showing an image taken of a car and an image of a house at a different point in time, does not establish that the digital camera cannot take an image of a car parked in front of a house.
With regards to Applicant’s argument that “configured to” should be construed more narrow than “capable of,” the Examiner submits that the image detector is so configured because the imaging device is designed for imaging based on light reflected by any object(s) where the object has no limitations on what it is. Applicant does not identify any particular disclosed structure which is incorporated to the claimed image detector by the use of the phrase Aspex Eyewear, Inc. v. Marchon Eyeware, the Federal Circuit found that claim 22 used the phrase “capable of” and that the use of different terminology in adjacent claims suggests that the narrower interpretation is appropriate for “configured to.”  In the present Application, both “capable of” and “configured to” are not used in adjacent claims. The Court in In re Man Machine Interface Technologies LLC stated at page 5, “We have noted that the phrase “adapted to” generally means “made to,” “designed to,” or “configured to,” though it can also be used more broadly to mean “capable of”” (emphasis added) . The Court also stated that the phrase “adapted to” was used by the specification to have a narrower meaning. This has not been found to be the case in this Application.

Official Notice
Applicant argues none of Office’s finding for claims 9 and 11 have been admitted as prior art by Applicant and that the Examiner did not address Applicant’s arguments. The Examiner submits all arguments were addressed in the previous Office action and is repeated as follows. The reason the noticed fact were taken as admitted prior art is that M.P.E.P. 2144.03(C) instructs that if the taking of official notice is not adequately traversed, the noticed fact should be taken as admitted prior art. Applicant’s traversal was not found to be adequate because an adequate traversal requires Applicant to state why the noticed fact is not considered to be common knowledge or well-known in the art. Rather than stating why the noticed fact is not common knowledge, Applicant challenged that the noticed fact is not capable of instant and unquestionable demonstration as being true.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886